Case: 4:20-cv-00317-SEP Doc. #: 204 Filed: 07/01/20 Page: 1 of 5 PageID #: 25138




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI


                                                )
FEDERAL TRADE COMMISSION,                       )
                                                )
                             Plaintiff          )
                                                )
v.                                              )      Case No. 4:20-CV-00317
                                                )
PEABODY ENERGY CORPORATION,                     )
                                                )
and                                             )
                                                )
ARCH RESOURCES, INC.                            )
                                                )
                             Defendants.        )
                                                )



                   MEMORANDUM IN SUPPORT OF MOTION OF
                 NON-PARTY DAIRYLAND POWER COOPERTIVE
                        FOR IN CAMERA TREATMENT
               OF CONFIDENTIAL DOCUMENTS AND INFORMATION


       In accordance with Paragraph 10 of the April 3, 2020 Modified Protective Order in this

proceeding [Doc. 110], Non-Party Dairyland Power Cooperative (“Dairyland”) hereby submits

this Memorandum in Support of its Motion for In Camera treatment of its confidential

documents and information.

                                         BACKGROUND

       On June 25, 2020, Dairyland received notice from Defendants, Peabody Energy

Corporation (“Peabody”) and Arch Resources, Inc. (“Arch”), confirming that the Defendants’

exhibit list included certain documents Dairyland had produced in discovery.
Case: 4:20-cv-00317-SEP Doc. #: 204 Filed: 07/01/20 Page: 2 of 5 PageID #: 25139




       The Defendants’ notice listed a total of seven (7) documents. Six (6) of those documents

include Confidential, commercially sensitive Dairyland information.

Dairyland Documents Appearing on Defendants’ Exhibit List:
  DEF                   DESCRIPTION                        CONFIDENTIALITY CONCERN
 EX NO
            2/3/20 Arch Letter re Coal Price Discount        Contains competitively sensitive
 DX7019                                                     information relating to coal pricing
              2/3/20 Peabody Letter re Coal Price            Contains competitively sensitive
 DX7020                   Discount                          information relating to coal pricing
             1/23/20 Genoa Station #3 Retirement --     Contains competitively sensitive
             Key Messages For Dairyland Directors information relating to economic analyses
 DX7036                   and DMA                   and modeling relating to forecasting plant
                                                      generation and dispatch requirements
                 Modeling for NERA Analysis                  Contains competitively sensitive
                                                        information relating to economic analyses
 DX7037                                                 and modeling relating to forecasting plant
                                                          generation and dispatch requirements
                6/3/19 NERA Genoa Station #3           Contains competitively sensitive
            Retirement Decision Analysis Overview information relating to economic analyses
 DX7038            of Key Probalistic Results     and modeling relating to forecasting plant
                                                    generation and dispatch requirements
              Seasonal Operation Modeling Results            Contains competitively sensitive
                                                        information relating to economic analyses
 DX7039                                                 and modeling relating to forecasting plant
                                                          generation and dispatch requirements


                                          ARGUMENT

       A.      Legal Standard

       In the Eighth Circuit, the right of access to judicial records “is not absolute,” and

“requires a weighing of competing interests,” as courts in this Circuit do not “recogniz[e] a

‘strong presumption’ favoring access.” Webster Groves Pub. Sch. Dist. v. Pulitzer Publ’g Co.,

898 F.2d 1371, 1376 (8th Cir. 1990). In determining whether to seal judicial records in a civil

case, Courts balance “the degree to which sealing a judicial record would interfere with the

                                                -2-
Case: 4:20-cv-00317-SEP Doc. #: 204 Filed: 07/01/20 Page: 3 of 5 PageID #: 25140




interests served by the common-law right of access” against “the salutary interests served by

maintaining confidentiality of the information sought to be sealed.” IDT Corp. v. eBay, 709 F.3d

1220, 1223 (8th Cir. 2013).

       This balance tips even more in favor of the protection of confidential information that has

been produced by third parties in FTC merger challenges. In particular, courts zealously protect

the commercial secrets of third parties who disclose information in connection with such

challenges. See, e.g., FTC v. Advocate Health Care Network, 162 F. Supp.3d 666, 671-672

(N.D. Ill. 2016) (“we are not talking about an exchange of documents between two sides in a

lawsuit. We are talking about a number of third parties, not targets of any FTC action, who had

to give up exceedingly confidential information in response to a government subpoena.”).

       B.      Protection of Dairyland’s Documents and Information is Appropriate

       The information that Dairyland has designated as Confidential includes competitive (and

secret) documents relating to: (1) Dairyland’s confidential and competitively sensitive coal

supply pricing terms; (2) Dairyland’s confidential and competitively sensitive information

relating to its decision to retire Unit 3 of its Genoa Coal-fired Generating Station; and (3)

Dairyland’s confidential and competitively sensitive information relating to economic analyses

and modeling relating to forecasting plant generation and dispatch requirements. Much of this

information relates to commercially sensitive information that includes confidential cost and

pricing information derived from, or revealing, information contained in contracts with

confidentiality restrictions and/or that previously has been filed under seal with the Wisconsin

Public Service Commission and/or the State of Minnesota.

       The public disclosure of this information would be commercially harmful for Dairyland.

As had been the case in FTC v. Advocate Health Care Network, supra, the Dairyland documents



                                                -3-
Case: 4:20-cv-00317-SEP Doc. #: 204 Filed: 07/01/20 Page: 4 of 5 PageID #: 25141




include “exceedingly confidential information” produced “in response to a government

subpoena” and in response to Defendants’ subpoena.

                                        CONCLUSION

       For the reasons set forth herein, Dairyland respectfully requests that the Court require In

Camera treatment for the listed Exhibits.

                                             Respectfully submitted,

                                             /s/ Frank J. Pergolizzi
                                             Frank J. Pergolizzi # 405174 (DC)
                                             Andrew B. Kolesar III # 435137 (DC)
                                             A. Rebecca Williams #1044155 (DC)
                                             Slover & Loftus LLP
                                             1224 Seventeenth Street, N.W.
                                             Washington, D.C. 20036
                                             Telephone: (202) 347-7170
                                             Emails: fjp@sloverandloftus.com
                                                      abk@sloverandloftus.com
                                                      arw@sloverandloftus.com

                                             Attorneys for Dairyland Power Cooperative
Dated: July 1, 2020




                                               -4-
Case: 4:20-cv-00317-SEP Doc. #: 204 Filed: 07/01/20 Page: 5 of 5 PageID #: 25142




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 1st day of July, 2020, the foregoing Motion for In Camera

Treatment was filed electronically with the Clerk of Court using the CM/ECF System, to be

served upon all counsel of record via transmission of a Notice of Electronic Filing through the

CM/ECF System.



                                             /s/ Frank J. Pergolizzi
                                             Frank J. Pergolizzi
                                             An Attorney for Dairyland Power Cooperative




                                               -5-
